--------------------------------------------------------------------------------

Exhibit10.8

EMPLOYMENT AGREEMENT AMENDMENT

This Employment Agreement Amendment (“Agreement”) is between SUNOPTA INC. (such
entity together with all past, present, and future parents, divisions, operating
companies, subsidiaries, and affiliates are referred to collectively herein as
the “Company”) and EDWARD HAFT (“Executive”).

The Company and Executive agree, effective as of August 18, 2016, to amend the
Employment Agreement dated July 29, 2015 between the Company and Executive (the
“Employment Agreement”) as follows:

1.

Paragraph (f) of Section 8 is amended to read in its entirety as follows:


  (f)



Conditions. Notwithstanding the foregoing provisions of this Section 8, Company
will not be obligated to make any payments to Executive under Section 8(b) or
8(h) hereof unless: Executive has signed a release of claims in favor of Company
and its affiliates and related entities, and their directors, officers,
insurers, employees and agents, in a form prescribed by Company; all applicable
rescission periods provided by law for releases of claims shall have expired and
Executive shall have signed and not rescinded the release of claims; and
Executive is in strict compliance with the terms of this Agreement and any other
agreements with Company as of the dates of such payments.


2.

New paragraphs (g), (h) and (i) of Section 8 are added to read as follows:


  (g)

Change in Control. “Change in Control” means the occurrence of any of the
following:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) shall, as a
result of a tender or exchange offer, open market purchases or privately
negotiated purchases from anyone other than the Company, have become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing a
majority of the combined voting power of the then outstanding Voting Securities;
or

(ii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

(iii) any consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding Voting Securities
immediately prior to the Merger do not continue to hold at least 50% of the
combined voting power of the outstanding Voting Securities of the surviving
corporation or a parent corporation of the surviving corporation immediately
after the Merger, disregarding any Voting Securities issued to or retained by
such holders in respect of securities of any other party to the Merger; or

(iv) any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company (“Asset Sale”).

  (h)

Termination of Employment following a Change in Control. If a Change in Control
occurs and at any time during the twelve (12) months following the Change in
Control the Company terminates Executive without Cause or Executive terminates
Executive’s employment by the Company with Good Reason, subject to Executive
satisfying the conditions in Section 8(f), in addition to the benefits provided
in Section 8(b), all unvested stock options held by Executive at the date of
termination shall immediately become vested in full and shall remain subject to
the other terms of such stock options.


--------------------------------------------------------------------------------


  (i)

Treatment of Performance Share Units following the Company Sale. If a Merger or
an Asset Sale (each, a “Company Sale”) occurs before the vesting date of any
Performance Share Units held by Executive, Executive shall be entitled to
receive a payout of shares no later than thirty (30) days following the Company
Sale. The number of shares issued in such event shall be the amount determined
by the payout factor calculated as if the performance period ended on the last
day of the Company’s most recently completed fiscal quarter prior to the date of
the Company Sale. For this purpose, performance measures and the related payout
factors applicable to the awards in shall be adjusted by the Board of Directors
of the Compensation Committee, to appropriately reflect the shorter performance
period.


3.

The Employment Agreement remains in full force and effect in all other respects.

EXECUTIVE:

/s/ Edward Haft Date: 8/20/16 Edward Haft  

COMPANY:

/s/ Michelle Coleman Date: 8/22/16 Michelle Coleman   CHRO  

2

  Initials:   Company:____   Employee:____


--------------------------------------------------------------------------------